DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sadasivam et al. (US Patent No. 8,525,609) in view of Shinohara (US Patent No. 7,301,417).
a) regarding claim 1:
Sadasivam et al. disclose a circuit (Fig. 10A), comprising: 
a base pulse generator (1002) to generate a first pulse width modulated (PWM) pulse (PWM_ad); 
a clock generation circuit (1004, 1032 and 1044) to generate N clocks (clk_del1 and clk_del2) each at a frequency, wherein N is an integer; 
N flip-flops (1038 and 1046), each of the N flip-flops includes a respective clock input coupled to receive a different one of the N clocks (clk_del1 and clk_del2, respectively), a respective data input coupled to receive the first PWM pulse (PWM_ad), and a respective flip-flop output (PWM_a and PWM_ad’, respectively); 

Sadasivam et al. fails to explicitly disclose the selection circuit configured to provide, responsive to a control signal, a selected one of the flip-flop outputs as the selection circuit output.
Shinohara in the same field of endeavor teaches (Figure 2) a selection circuit (30) configured to provide, responsive to a control signal (output of 40), a selected one of PWM signals (outputs of 21 and 22, respectively) as the selection circuit output (column 5, lines 54-61).
It would have been obvious to one or ordinary skill in the art at the time of the invention to use a selection circuit as taught by Shinohara for picking between the flip-flop outputs in the circuit disclosed by Sadasivam et al. since it only requires the simple substitution of one known element for another to obtain predictable results.
b) regarding claim 6:
The combination of Sadasivam et al. and Shinohara disclose the circuit of claim 1, wherein the clock generation circuit comprises a voltage-controller oscillator (Sadasivam; column 2, lines 39-43).
c) regarding claim 7:
The combination of Sadasivam et al. and Shinohara disclose the circuit of claim 6, wherein the voltage-controlled oscillator includes a ring oscillator (Sadasivam; column 2, lines 39-43).
d) regarding claim 8:

e) regarding claim 11:
Sadasivam et al. discloses a system-on-chip (SoC) (Figure 16A), comprising: 
a central processing unit (CPU) core (1652); and 
a pulse width modulation (PWM) generator (1600 in Figure 16A and Figure 10A), the PWM generator configured to: 
receive a configuration parameter from the CPU core to generate a pulse having a specified pulse width (column 12, lines 28-35); 
generate M clocks (clk_del1 and clk_del2 in Figure 10A), wherein M is an integer; 
generate a plurality of phase-shifted signals (PWM_a and PWM_ad’ in Figure 10A), each of the phase-shifted signals generated using a different one of the M clocks (clk_del1 and clk_del2, respectively).

Shinohara in the same field of endeavor teaches assert a control signal (output of 40) to select at least one of the generated phase-shifted signals (outputs of 21 and 22, respectively) to generate an output pulse having the specified width (column 5, lines 54-61).
It would have been obvious to one or ordinary skill in the art at the time of the invention to use a selection circuit as taught by Shinohara for picking between the phase-shifted signals in the circuit disclosed by Sadasivam et al. since it only requires the simple substitution of one known element for another to obtain predictable results.
f) regarding claim 12:
The combination of Sadasivam et al. and Shinohara disclose the SoC of claim 11, wherein the PWM generator includes a plurality of flip- flops (Sadasivam; 1038 and 046) to generate the plurality of phase-shifted signals (PWM_a and PWM_ad’), each of the plurality of flip-flops coupled to receive as a clock input a different one of the M clocks (clk_del1 and clk_del2, respectively).
g) regarding claim 15:
The combination of Sadasivam et al. an Shinohara disclose the SoC of claim 11.
The combination of Sadasivam et al. and Shinohara fails to explicitly disclose wherein the PWM generator includes a plurality of frequency dividers and inverters to generate the M clocks.

h) regarding claim 16:
The combination of Sadasivam et al. and Shinohara disclose the SoC of claim 11, further comprising a ring oscillator (Sadasivam; column 2, lines 39-43).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11-13, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-13, 15 and 16 of U.S. Patent No. 10,763,831 (hereinafter ‘831 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are a broader recitation of the ‘831 patent. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use the teachings of claims 1-8, 11-13, 15 and 
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 11-13, 15 and 16have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677.  The examiner can normally be reached on Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK O NEILL/           Primary Examiner, Art Unit 2842